Citation Nr: 1529134	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence was received with regard to the claim of service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1956 to January 1958.  He passed away in July 1996.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The San Juan RO is the RO of jurisdiction. 


FINDINGS OF FACT

1.  Service connection for cause of the Veteran's death was denied in a July 2001 decision, and the appellant was notified of her appellate rights but did not appeal or submit new and material evidence within one year of the decision.  New evidence pertaining to an unestablished fact necessary to substantiate the claim has been received since the denial.

2. The evidence shows that the renal disease leading to the Veteran's death was related to or began in service.


CONCLUSIONS OF LAW

1. The July 2001 denial of service connection for the cause of the Veteran's death became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The criteria to establish dependency and indemnity compensation (DIC) on the basis of service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision reopens and grants the claim, the appellant is not prejudiced and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In this case, the RO denied service connection for the cause of the Veteran's death in a July 2001 decision.  The RO simply stated that the appellant was not eligible for service-connected death benefits.  The appellant was notified of her appellate rights, but she did not appeal, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the July 2001 decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the July 2001 denial included the appellant's statements, a 1983 letter from a private provider, VA treatment records, the death certificate, and marriage certificate.  The evidence showed that the Veteran died of sepsis during the end stage of renal disease, that he had undergone treatment for renal problems from 1973 forward, and he reported signs of renal disease in service.  Since the last final denial, the appellant provided a positive nexus opinion from a private doctor stating that the Veteran's death was related to service.  This evidence was not previously reviewed by agency decision makers.  The positive opinion also addresses an unestablished fact necessary to prove the claim: the causal relationship between service and death.  Therefore, new and material evidence has been received, and the claim for service connection for cause of death is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

Service-connected cause of death

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The appellant was married to the Veteran when he died.  See July 1996 death certificate, December 1975 marriage certificate.    

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A spouse may also demonstrate that the disability that caused the Veteran's death should have been service-connected.  See 38 C.F.R. § 3.312.  To establish service-connection, an appellant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After a review of the record, the Board finds that the criteria for service connection for the cause of the Veteran's death have been met.  38 C.F.R. §§ 3.303, 3.312.
 
The evidence shows that renal disease contributed to the Veteran's death and was related to service.  The death certificate lists the cause of death as sepsis from the end stage of renal disease.  The only evidence concerning service suggests that the Veteran had a renal condition or the beginning of renal disease in service.  A letter from Dr. R.T. dated in September 1983 notes that the Veteran had a history of albuminuria after he enlisted in the military and he recalled having epidimitis.  In March 2010, Dr. N.A.O. provided an opinion in which he noted that the Veteran started to have kidney problems in service; he had proteinuria and nephritic syndrome since 1956.  Dr. N.A.O. added that the Veteran told his wife he was hospitalized for renal problems and had swollen legs, back pain, tiredness, and albuminuria during service.  The Veteran's service treatment records were destroyed in a fire at the records repository.  See August 2010 records request.  Accordingly, VA has no evidence to dispute the reports that the Veteran developed nephritic syndrome and kidney problems in service.  Thus, the Board finds that the Veteran had kidney problems in service.

Finally, the evidence shows that the kidney problems from service lead to the kidney disease and the Veteran's death.  In his letter, Dr. R.T. wrote that he started seeing the Veteran for proteinuria in 1973.  VA treatment records note treatment for renal disease since 1987.  Dr. N.A.O. concluded that it is more probable than not the Veteran started to develop his renal disease while in service and his death was directly connected to renal disease.  See March 2010 letter.  Based on the evidence, the Board finds that the Veteran's cause of death was service-connected.  See 38 C.F.R. §§ 3.303, 3.312.  
 

ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for cause of death is granted.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


